Citation Nr: 1144460	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  09-08 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In August 2011, the Veteran presented personal testimony before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

While the RO limited the Veteran's appeal to involving a diagnosis of PTSD only, the Board has recharacterized the issue as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a depressive disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  During the appeal, the Veteran has been diagnosed with PTSD, dysthymia, major depressive disorder, and a psychotic disorder, not otherwise specified.  Therefore, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders. 

The issues of entitlement to service connection for dry, itchy skin and prostate cancer have been raised by the record, see January 2003 VA Form 21-4138, Statement in Support of Claim, and October 2010 statement from representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2003 rating decision, a claim for service connection for PTSD was denied by the RO, which decision was not appealed.

2.  Evidence associated with the claims file consists of relevant service department records that had not been associated with the claims file when VA first decided the claim in September 2003.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision, which denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been submitted consisting of service treatment records, and the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a depressive disorder, will be reconsidered.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In a September 2003 rating decision, the RO denied the Veteran's claim for service connection for PTSD.  The Veteran was notified of his appellate rights and did not appeal this decision.  Thus, the September 2003 rating decision is final.  

The Veteran's application to reopen his claim of entitlement to service connection for PTSD was received in May 2006.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board notes during the current appeal, the RO reopened the Veteran's claim of entitlement to service connection for PTSD but denied the claim on the merits.  On appeal, however, the Board must make its own determination as to whether any newly-submitted evidence warrants a reopening of the claim.  The preliminary question of whether a previously-denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on the merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

At the time of the September 2003 denial of service connection for PTSD, the Veteran had alleged seeing a friend get killed but had not provided any details as to when and how this occurred.  Rather, he made a cursory statement of, "I saw a friend get killed in the military."  In an April 2003 letter, VA had specifically asked the Veteran to provide more details regarding the stressful incident.  The Veteran did not respond.  Additionally, there was no competent evidence of a diagnosis of PTSD.  The RO denied the claim, stating that there was no evidence of a diagnosis of PTSD or credible supporting evidence that the claimed in-service stressor occurred.  He was notified of the decision in September 2003, including his appellate rights, and he did not appeal the decision.

Since the September 2003 rating decision, additional evidence has been received.  For example, VA treatment records showing a diagnosis of PTSD are in the claims file.  The Veteran has provided statements (his own and that of another witness) and testimony regarding the stressful incident, including the date it occurred.  Finally, VA obtained the Veteran's service personnel records, which were received in August 2008. 

As to the service personnel records, where the new and material evidence consisted of a supplemental report from the service department received before or after the decision had become final, the former decision was to be reconsidered by the adjudicating agency of original jurisdiction.  This included official service department records which presumably had been misplaced and have now been located and forwarded to VA. 38 C.F.R. § 3.156 (c).

During the pendency of this appeal, the provisions of 38 C.F.R. § 3.156(c) were amended, effective October 6, 2006.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006) (codified at 38 C.F.R. § 3.156(c)).  If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the Veteran will apply, to the extent permitted by any stated effective date in the amendment in question. 38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  This law did not explicitly limit retroactive effect.  Therefore, this provision applies to the current claim on appeal.

The preamble in the proposed 38 C.F.R. § 3.156(c) contains a full explanation of the bases for the change in regulation.  See 70 Fed. Reg. 35,388-35,390 (June 20, 2005).  The preamble noted that the use of the words "new and material evidence" was confusing as it inferred that VA may reopen a claim when service department records were received that were not available before.  The effective date of such a claim would be the date of the reopened claim.  It was noted that, in practice, when VA received service department records that were previously unavailable at the time of the prior decision, VA may reconsider the prior decision.  The change was intended to broaden the description of service department records to include unit records, such as those received from the Joint Services Records Research Center (JSRCC) that pertain to military experiences claimed by a Veteran.  See 70 Fed. Reg. 35,388.

The amended regulations provides as follows:

(c) Service department records. (1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: . . . 

(ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.

Because the evidence received during the appeal includes copies of relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156 (c).  The reason they are relevant is that they confirm the Veteran's account that he terminated his status as a paratrooper on January 31, 1974.  Additionally, the Veteran states that such was the same date the death occurred.  Accordingly, the claim for service connection for PTSD will be reconsidered (and will encompass a depressive disorder as well, as addressed above).

The Board notes that the other pieces of evidence submitted during the appeal constitute new and material evidence (the Veteran providing more specific information, the lay statement from someone who witnessed the stressor, and the current diagnosis of PTSD).  However, reconsideration of the claim under 38 C.F.R. § 3.156(c) is more advantageous to the Veteran, as it would allow consideration of an earlier effective date should service connection for PTSD be awarded than if the claim was reopened under 38 C.F.R. § 3.156(a).  See 38 C.F.R. § 3.156(c)(3) (2011).

II.  Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The Board observes that in light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  To that end, the Board notes that it is expected that when the claim is returned to the RO for further development and reviewed on the basis of the additional evidence, the RO will properly conduct all necessary VCAA notice and development in accordance with its review of the underlying claim.


ORDER

New and material evidence consisting of pertinent service personnel records having been submitted, the claim of entitlement for service connection for an acquired psychiatric disorder must be reconsidered.  To that extent, the appeal is granted.



REMAND

The Board finds that additional development is warranted before the Board can decide the issue on appeal.  The Veteran's claim for service connection for an acquired psychiatric disorder stems from an incident, where he says he witnessed a friend die during a jump from an airplane while he was stationed at Fort Bragg in North Carolina.  

At the August 2011 hearing before the undersigned, the Veteran testified that it was his last jump, which occurred at Fort Bragg.  He stated that Sergeant R was like a mentor to the Veteran and was there with the Veteran during this last jump.  The Veteran described Sergeant R as having a "medical profile" at that time, but was forced to jump that day.  He testified that he jumped and that Sergeant R jumped after him. and when they landed, he saw that Sergeant R had a stick through his head and was dead.  The Veteran stated that he (the Veteran) removed himself from jump duty on the day this happened because he was so upset.  He stated the date was January 31, 1974.  The service personnel records substantiate the Veteran's statement that he terminated his status as a paratrooper on that date.

The Board finds that an attempt to verify this stressor must be made.  The facts necessary to substantiate such a stressor are in the claims file (Veteran's unit, the name of the person that died, that person's unit, and the specific date the accident occurred).

Effective July 13, 2010 (during the course of this appeal), VA amended 38 C.F.R. § 3.304(f) (PTSD) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Previously, when a veteran claimed combat exposure and did not have an award or decoration indicative of combat exposure, VA was required to undertake development to determine whether a non-combat veteran actually experienced the claimed in-service stressor.  The change in the regulation eliminated the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  The Board notes that the Veteran in this case has not alleged having engaged in combat or the "fear of hostile military or terrorist activity."  Thus, the amendment does not apply to his claim. 
 
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of Appeals for Veterans Claims held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should associate with the record VA medical records pertaining to the veteran that date from November 1, 2008, as well as the January 28, 2010 VA examination report described in a September 6, 2011 letter from Dr. KAM.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the outstanding VA medical records pertaining to treatment for a psychiatric disorder from November 1, 2008 to the present, to include the January 28, 2010 VA examination report described in the September 6, 2011 letter from Dr. KAM, a VA employee. 

2.  Contact the U.S. Army and Joint Services Records Research Center (JSRRC), or other official source, to attempt to verify the Veteran's reported stressor of Sergeant R's death on January 31, 1974 at Fort Bragg.  The full last name of the individual who died and his unit are provided in a VA Form 21-4138, Statement in Support of Claim, received in October 2010.  If more information is needed for this research, the Veteran should be given an opportunity to provide it.  

3.  After all outstanding records have been obtained, schedule the Veteran for a VA psychiatric examination to determine the current nature and etiology of any acquired psychiatric disorder, including, but not limited to PTSD and a depressive disorder.  The claims folder must be made available to and reviewed by the examiner in conjunction with the requested study.  

The examiner in this regard should elicit from the Veteran and record a full clinical history referable to acquired psychiatric disorders, including PTSD and a depressive disorder.  With regard to the claimed PTSD in particular, if the stressor has been verified, the examiner should opine as to whether the Veteran's claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  

If the examiner determines that the Veteran does not have PTSD, then the examiner should opine as to whether it is at least as likely as not (50 percent probability or higher) the Veteran has a current acquired psychiatric disorder other than PTSD that began during service, or is a result of any event or incident in service.  

The Board requests that the examiner reconcile the diagnosis or diagnoses found upon examination of the Veteran with other diagnoses of dysthymia, see December 2006 VA treatment record; major depressive disorder, see March 2006 VA treatment record, and a psychotic disorder, not otherwise specified, see November 2008 VA treatment record.  Each of these medical records is tabbed in yellow on the left side of Volume 1 of the claims file.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements, and the other lay statements of record, regarding the incurrence of his acquired psychiatric disorder, as well as reports of continuity of symptomatology since discharge from service.  The Board notes that the service treatment records are in a white envelope in Volume 2 of the claims have and have been labeled.  The other two envelopes contain service personnel records, which have also been placed in chronological order.  All findings must be reported in detail with a complete rationale provided for all opinions and all indicated testing must be accomplished.  

4.  After the requested examination has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted and readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and a depressive disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with an SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


